Case: 19-10235   Date Filed: 01/08/2020    Page: 1 of 6


                                                   [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                          No. 19-10235
                      Non-Argument Calendar
                    ________________________

                     Agency No. A206-297-853



ALEXANDRA DEL CARMEN PUERTA YANEZ,
JOHAN JOSE GREGORIO FERNANDEZ PONCE,
DANIELA NAZARETH FERNANDEZ PUERTA,
DANIEL ALEJANDRO FERNANDEZ PUERTA,

                                           Petitioners,


                                versus


U.S. ATTORNEY GENERAL,

                                           Respondent.

                    ________________________

               Petition for Review of a Decision of the
                    Board of Immigration Appeals
                     ________________________

                          (January 8, 2020)
              Case: 19-10235    Date Filed: 01/08/2020   Page: 2 of 6


Before WILSON, GRANT, and TJOFLAT, Circuit Judges.

PER CURIAM:

      Alexandra Del Carmen Puerta Yanez and her husband and children seek

review of the Board of Immigration Appeals’ (BIA) final order affirming the

Immigration Judge’s (IJ) denial of her application for asylum, withholding of

removal, and Convention Against Torture relief. The agency denied relief based

on its finding that Puerta Yanez was not credible.

      We review the BIA’s decision as the final judgment, unless the BIA

expressly adopted the IJ’s decision. Gonzalez v. U.S. Att’y Gen., 820 F.3d 399,

403 (11th Cir. 2016) (per curiam). Where the BIA agrees with the IJ’s reasoning,

we will review both decisions to the extent they agree. Id.

      We review factual determinations, including credibility findings, under the

substantial evidence test. Ruiz v. U.S. Att’y Gen., 440 F.3d 1247, 1254–55 (11th

Cir. 2006) (per curiam). We must affirm the finding “if it is supported by

reasonable, substantial, and probative evidence on the record considered as a

whole.” Id. We review the record evidence “in the light most favorable to the

agency’s decision and draw all reasonable inferences in favor of that decision.” Id.

at 1255. Accordingly, for us to reverse a finding of fact, we must determine that

the record “compels” reversal. Id.




                                         2
              Case: 19-10235     Date Filed: 01/08/2020   Page: 3 of 6


      Considering the totality of the circumstances, a factfinder may base a

credibility finding on enumerated, nonexhaustive factors.

8 U.S.C. § 1158(b)(1)(B)(iii). Consistency is key to several of them. See id.

      A denial of asylum can be supported solely by an adverse credibility

determination. Kueviakoe v. U.S. Att’y Gen., 567 F.3d 1301, 1304 (11th Cir. 2009)

(per curiam). To challenge an adverse credibility finding, the applicant must

demonstrate that the decision was not supported by “specific, cogent reasons” or

was not based on substantial evidence. Id. at 1305.

      In Kueviakoe, we reversed a BIA credibility determination that was based on

three perceived inconsistencies. Id. at 1305–06. Those inconsistencies were

insufficient to support the adverse credibility finding because no reasonable

factfinder could have concluded that they were in fact inconsistencies on the

record. Id. at 1305. We saw “no plausible and material inconsistency” or one “of

any importance” when the petitioner’s word choice was inconsistent but “all of the

other pertinent information remained the same.” Id. We credited consistency

about the essence of the events themselves over superficially “inconsistent”

generalizations about those events. See id. at 1305–06. And we rejected a

perceived inconsistency “based on an error in reading.” Id. at 1306.

      Here too, we can reject the main perceived inconsistency contributing to the

BIA’s rationale. The BIA identified an inconsistency between Puerta Yanez’s I-


                                         3
              Case: 19-10235     Date Filed: 01/08/2020   Page: 4 of 6


589 form and her testimony. She had checked a “no” box in response to the

question, “Have you, your family, or close friends or colleagues ever experienced

harm or mistreatment or threats in the past by anyone?” “In contrast,” said the

BIA, she “testified to several incidents involving verbal threats and past

mistreatment in Venezuela.” According to the BIA, this was an “inconsistency as

to whether she experienced past mistreatment at all.”

      According to the record, there was no inconsistency as to whether she

experienced past mistreatment. See id. at 1305. With respect to the I-589, the BIA

said nothing about Puerta Yanez’s “VIEW ATTACHED REPORT” entry in the

box inviting applicants who had answered “yes” to explain their answers, or her

attached report describing multiple threats and incidents of mistreatment. No

reasonable factfinder would credit a box checked “no” over a typed entry

explaining a “yes” answer combined with an attached report detailing threats and

mistreatment in the same application. Regardless of whether this reasoning

resulted from an error in reading the form or an elevation of the superficial over the

substantive, we reject this perceived inconsistency. See id. at 1305–06.

      Additionally, the BIA indicated that both Puerta Yanez’s return trips to

Venezuela and the timing of her asylum application after Hugo Chavez’s control

ended supported the adverse credibility finding. We do not see how. Indeed,

Puerta Yanez’s trips and application timing are consistent with her account that her


                                          4
              Case: 19-10235     Date Filed: 01/08/2020    Page: 5 of 6


mistreatment worsened over time, and that she did not decide to flee the country

and apply for asylum until after an attack she suffered on August 23, 2014.

      As for the BIA’s discussion of country-conditions evidence, the BIA simply

noted that the IJ found that this evidence did not corroborate the claims or show a

particularized risk of harm. It did not seem to suggest that this evidence factored

into the credibility finding. But even if it did, that evidence “cannot serve as the

sole basis for refuting an otherwise consistent and plausible statement.” See Xiu

Ying Wu v. U.S. Att’y Gen., 712 F.3d 486, 496 (11th Cir. 2013) (discussing

credibility and State Department reports).

      Finally, to the extent that the BIA relied on an exchange between the IJ and

Puerta Yanez during the merits hearing to question her consistency as to her past

mistreatment, this reliance is based on an error in reading. See Kueviakoe, 567
F.3d at 1305–06. The BIA misread the record when it stated that she had

responded “only that she feel[s] threatened” when asked whether she had been

“‘specifically and directly threatened’ by anyone in Venezuela on account of her

political opinion or for any other reason.” Rather, in the cited portion of the merits

hearing transcript, the IJ asked Puerta Yanez if anyone had “specifically and

directly threatened to hurt, harm or injure [her] upon [her] return to [her] home

country.” Doc. 7 at 133 (BIA record on appeal) (emphasis added).




                                           5
               Case: 19-10235     Date Filed: 01/08/2020     Page: 6 of 6


      In conclusion, the BIA found that “the checked ‘no’ box, together with the

[IJ’s] statements doubting the reliability of [her] testimony . . . , provide sufficient

reason to doubt” Puerta Yanez’s credibility. But we rejected the BIA’s reasoning

as to the checked “no” box, and we explained problems with the BIA’s other

“support” for its finding. Because we determine that the BIA’s credibility

determination is not supported by any of the rationales that it cited, the record

compels reversal. See Kueviakoe, 567 F.3d at 1306. Hence, we GRANT the

petition and VACATE the BIA’s decision, and REMAND for further proceedings.

See id.




                                            6